            Case 1:17-cr-00698-KPF Document 27 Filed 01/15/21 Page 1 of 1




Gregory W. Kehoe
Tel 813.318.5732
Fax 813.318.5923
KehoeG@gtlaw.com


                                              January 15, 2021

By ECF

Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
                                                                                              ALBANY
40 Foley Square                                                                               AMSTERDAM
New York, New York 10007                                                                      ATLANTA
                                                                                              AUSTIN
                                                                                              BERLIN¬
         Re:       United States v. Ashish Dole                                               BOSTON
                                                                                              CHICAGO
                   Case No. 17-cr-698 (KPF)                                                   DALLAS
                                                                                              DELAWARE
Dear Judge Failla:                                                                            DENVER
                                                                                              FORT LAUDERDALE

       On behalf of Mr. Ashish Dole, the undersigned respectfully requests a 90-day           HOUSTON
                                                                                              LAS VEGAS
adjournment of the sentencing in this matter currently set for February 17, 2021. The         LONDON*
undersigned has consulted with representatives of the United States Attorney’s Office and     LOS ANGELES

they concur with the 90-day adjournment.                                                      MEXICO CITY+
                                                                                              MIAMI
                                                                                              MINNEAPOLIS
        The fundamental reason for this request centers on the inability of counsel to meet   NEW JERSEY
and confer with my client to prepare for the sentencing submissions and hearing. Since        NEW YORK
                                                                                              NORTHERN VIRGINIA
mid-March 2020, the undersigned has been almost exclusively in Tampa, Florida. As of          ORANGE COUNTY
now, any return to New York to meet with my client to prepare has been curtailed by New       ORLANDO
York’s quarantine instructions as well as the increase on COVID-19 infections in both New     PHILADELPHIA

York and Florida. It is unknown how long the quarantine restrictions will remain in effect.   PHOENIX
                                                                                              SACRAMENTO
In addition, it is my understanding that sentencing hearings in other cases related to this   SALT LAKE CITY
matter have also been adjourned for unrelated legal reasons.                                  SAN FRANCISCO
                                                                                              SEOUL∞
                                                                                              SHANGHAI
       According, the undersigned respectfully requests that this Court adjourn the           SILICON VALLEY
sentencing in this matter until May 2021 or any such time that is convenient for the Court    TALLAHASSEE
with concomitant extensions for the submission of pre-sentencing filings by the               TAMPA
                                                                                              TEL AVIV^
Government and Mr. Dole.                                                                      TOKYO¤
                                                                                              WARSAW~
                                                       Respectfully submitted,                WASHINGTON, D.C.
                                                                                              WEST PALM BEACH
                                                                                              WESTCHESTER COUNTY
                                                       /s/ Gregory W. Kehoe                   ¬ OPERATES AS
                                                       Gregory W. Kehoe                          GREENBERG TRAURIG GERMANY, LLP
                                                                                              * OPERATES AS A
                                                                                                SEPARATE UK REGISTERED LEGAL ENTITY
                                                                                              +   OPERATES AS
                                                                                                  GREENBERG TRAURIG, S.C.
                                                                                              ∞   OPERATES AS
                                                                                                  GREENBERG TRAURIG LLP
GREENBERG TRAURIG, P.A.                                                                           FOREIGN LEGAL CONSULTANT OFFICE
101 East Kennedy BoulevardSuite 1900Tampa, Florida 33602                                    ^ A BRANCH OF
                                                                                                GREENBERG TRAURIG, P.A.,
Tel 813.318.5700 Fax 813.318.5900  www.gtlaw.com                                              FLORIDA, USA
                                                                                              ¤ OPERATES AS
                                                                                                GT TOKYO HORITSU JIMUSHO
                                                                                              ~   OPERATES AS
                                                                                                  GREENBERG TRAURIG GRZESIAK SP.K.
